DETAILED ACTION
	This is a non-final Office action in response to communications received on 05/04/2021.  Claims 1-39 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-39 are rejected.

Information Disclosure Statement
Information disclosure statements filed on 09/22/2021 and 02/04/2022 for the instant application are acknowledged. 

Claim Rejections – 35 USC§ 102
The following is a quotation of 35 U.S.C. 102(a)(2) which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 10-11, 13, 15-19, 21-22, 30-31, and 35-39 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Pub. No. US 2020/0314836 A1 (hereinafter, "Xu"). 

The instant application is directed to an apparatus and method to facilitate selection and/or switching of/between carrier aggregation and multi-connectivity, and is depicted in FIG. 5 of the application which is reproduced below:

    PNG
    media_image1.png
    641
    905
    media_image1.png
    Greyscale


The primary reference of Xu is directed to an apparatus and method for providing assistance information for fast carrier aggregation and dual connectivity configuration, and is depicted in FIG. 7 and Fig. 9 of the application which are reproduced below:


    PNG
    media_image2.png
    335
    495
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    302
    348
    media_image3.png
    Greyscale



As to claim 1:
	Xu anticipates the limitations of claim 1, as follows:
1. A method of wireless communication performed by a user equipment (UE),
comprising:
transmitting a first communication that includes information to facilitate
selection of carrier aggregation or multi-connectivity for a first cell group and a second
cell group (Xu, Fig. 7, step 702 and paragraph [0090] depict/disclose that in a non-limiting example, at step 702, a wireless device (i.e., a UE) provides assistance information for determining a carrier aggregation or dual connectivity configuration to a cellular base station (i.e., first communication), while Xu, FIG. 6B, and paragraph [0085-0086] depict/disclose a proposed protocol stack for a eNB (e.g., eNB 602) serving as a MeNB that includes a master cell group (i.e., a first cell group) and a gNB (e.g., gNB 604) serving as a SgNB that includes a secondary cell group (i.e., a second cell group)); and
receiving, based at least in part on transmitting the first communication, a
second communication that configures carrier aggregation or multi-connectivity for the
first cell group and the second cell group (Xu, Fig. 7, step 704 and paragraph [0096] depict/disclose that in a non-limiting example, at step 704, a base station provides carrier aggregation or dual connectivity configuration information (i.e., a second communication) based at least in part on the assistance information).



As to claim 2:
	Xu anticipates the limitations of claim 1, and also the limitations of claim 2, as follows:
2. The method of claim 1, wherein the information to facilitate selection of carrier
aggregation or multi-connectivity for the first cell group and the second cell group
comprises: an indication of a preference for carrier aggregation, or
an indication of a preference for multi-connectivity (Xu, paragraph [0091] discloses that in a non-limiting example, the assistance information (e.g., information that is provided at step 702 of Fig. 7 of Xu) includes carrier aggregation or dual connectivity preference information for the wireless device).


As to claim 10:
	Xu anticipates the limitations of claim 1, and also the limitations of claim 10, as follows:
10. The method of claim 1, wherein transmitting the first communication comprises:
transmitting the first communication during at least one of: a call setup (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC connection setup procedure (e.g., while transitioning from RRC idle to RRC connected mode, such as, during call setup)), a radio resource control (RRC) resume procedure, or a handover of the UE.



As to claim 11:
	Xu anticipates the limitations of claim 1, and also the limitations of claim 11, as follows:


11. The method of claim 1, wherein the first communication comprises:
a radio resource control (RRC) setup request communication, an RRC resume request communication (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC resume procedure (e.g., while transitioning from RRC inactive to RRC connected mode), a measurement report, a medium access control element (MAC-CE) communication, or a channel state information (CSI) report.



As to claim 13:
	Xu anticipates the limitations of claim 1, and also the limitations of claim 13, as follows:
13. The method of claim 12, wherein the information to facilitate switching between
carrier aggregation and multi-connectivity for the first cell group and the second cell
group comprises: an indication of a preference for carrier aggregation, or an indication of a preference for multi-connectivity (Xu, paragraph [0091] discloses that in a non-limiting example, the assistance information (e.g., information that is provided at step 702 of Fig. 7 of Xu) includes carrier aggregation or dual connectivity preference information for the wireless device).



As to claim 15:
	Xu anticipates the limitations of claim 1, and also the limitations of claim 15, as follows:
15. The method of claim 1, further comprising:
transmitting, based at least in part on receiving the second communication, a
third communication indicating that configuration of carrier aggregation or multi-connectivity configuration has been implemented by the UE (Xu, Fig. 9, step 914 and paragraph [0108] depict/disclose that a UE responds with a RRC connection setup complete message (i.e., a third communication), at which point the RRC connection may be established and CA/DC may already be configured).


As to claim 16:
	Xu anticipates the limitations of claim 16, as follows:
16. A method of wireless communication performed by a base station (BS),
comprising: 
receiving, from a user equipment (UE), a first communication including an
indication to configure carrier aggregation or multi-connectivity for a first cell group
and a second cell group (Xu, Fig. 7, step 702 and paragraph [0090] depict/disclose that in a non-limiting example, at step 702, a wireless device (i.e., a UE) provides assistance information for determining a carrier aggregation or dual connectivity configuration to a cellular base station (i.e., first communication), while Xu, FIG. 6B, and paragraph [0085-0086] depict/disclose a proposed protocol stack for a eNB (e.g., eNB 602) serving as a MeNB that includes a master cell group (i.e., a first cell group) and a gNB (e.g., gNB 604) serving as a SgNB that includes a secondary cell group (i.e., a second cell group)); and
transmitting, to the UE, a second communication that configures carrier aggregation or multi-connectivity for the first cell group and the second cell group based at least in part on at the first communication (Xu, Fig. 7, step 704 and paragraph [0096] depict/disclose that in a non-limiting example, at step 704, a base station provides carrier aggregation or dual connectivity configuration information (i.e., a second communication) based at least in part on the assistance information).


As to claim 17:
	Xu anticipates the limitations of claim 16, and also the limitations of claim 17, as follows:
17. The method of claim 16, wherein receiving the first communication comprises:
receiving the first communication during at least one of: a call setup (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC connection setup procedure (e.g., while transitioning from RRC idle to RRC connected mode, such as, during call setup)), a radio resource control (RRC) resume procedure, or a handover of the UE.

As to claim 18:
	Xu anticipates the limitations of claim 16, and also the limitations of claim 18, as follows:
18. The method of claim 16, wherein the first communication comprises:
a radio resource control (RRC) setup request communication, an RRC resume request communication (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC resume procedure (e.g., while transitioning from RRC inactive to RRC connected mode), a measurement report, a beam switching communication, or a beam failure recovery communication.

As to claim 19:
	Xu anticipates the limitations of claim 16, and also the limitations of claim 19, as follows:
19. The method of claim 16, wherein transmitting the second communication
comprises:
transmitting the second communication based at least in part on one or
more other parameters associated with at least one of the UE, the first cell group,
or the second cell group (Xu, Fig. 7, step 704, and paragraph [0096] depict/disclose that the cellular base station may provide carrier aggregation or dual connectivity configuration information (i.e., a second communication) based at least in part on the assistance information that is received from the UE at step 702).

As to claim 21:
	Xu anticipates the limitations of claim 21, as follows:
21. A user equipment (UE) for wireless communication, comprising:
a memory (Xu, Fig. 3, element 306); and
one or more processors, coupled to the memory (Xu, Fig. 3, element 302), configured to:
transmit a first communication that includes information to facilitate selection of carrier aggregation or multi-connectivity for a first cell group and a second cell group (Xu, Fig. 7, step 702 and paragraph [0090] depict/disclose that in a non-limiting example, at step 702, a wireless device (i.e., a UE) provides assistance information for determining a carrier aggregation or dual connectivity configuration to a cellular base station (i.e., first communication), while Xu, FIG. 6B, and paragraph [0085-0086] depict/disclose a proposed protocol stack for a eNB (e.g., eNB 602) serving as a MeNB that includes a master cell group (i.e., a first cell group) and a gNB (e.g., gNB 604) serving as a SgNB that includes a secondary cell group (i.e., a second cell group)); and
receive, based at least in part on transmitting the first communication, a
second communication that configures carrier aggregation or multi-connectivity
for the first cell group and the second cell group (Xu, Fig. 7, step 704 and paragraph [0096] depict/disclose that in a non-limiting example, at step 704, a base station provides carrier aggregation or dual connectivity configuration information (i.e., a second communication) based at least in part on the assistance information).


As to claim 22:
	Xu anticipates the limitations of claim 21, and also the limitations of claim 22, as follows:
22. The UE of claim 21, wherein the information to facilitate selection of carrier
aggregation or multi-connectivity for the first cell group and the second cell group
comprises: an indication of a preference for carrier aggregation, or
an indication of a preference for multi-connectivity (Xu, paragraph [0091] discloses that in a non-limiting example, the assistance information (e.g., information that is provided at step 702 of Fig. 7 of Xu) includes carrier aggregation or dual connectivity preference information for the wireless device).

As to claim 30:
	Xu anticipates the limitations of claim 21, and also the limitations of claim 30, as follows:
30. The UE of claim 21, wherein the one or more processors, to transmit the first
communication, are configured to: transmit the first communication during at least one of: a call setup (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC connection setup procedure (e.g., while transitioning from RRC idle to RRC connected mode, such as, during call setup)), a radio resource control (RRC) resume procedure, or a handover of the UE.



As to claim 31:
	Xu anticipates the limitations of claim 21, and also the limitations of claim 31, as follows:
31. The UE of claim 21, wherein the first communication comprises:
a radio resource control (RRC) setup request communication, an RRC resume request communication (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC resume procedure (e.g., while transitioning from RRC inactive to RRC connected mode), a measurement report, a medium access control element (MAC-CE) communication, or a channel state information (CSI) report.

As to claim 35:
	Xu anticipates the limitations of claim 21, and further anticipated the remaining limitation of claim 35, as follows:
35. The UE of claim 21, 
	wherein the one or more processors are further configured
to: transmit, based at least in part on receiving the second communication, a third
communication indicating that configuration of carrier aggregation or multi-connectivity
configuration has been implemented by the UE (Xu, Fig. 9, step 914 and paragraph [0108] depict/disclose that a UE responds with a RRC connection setup complete message (i.e., a third communication), at which point the RRC connection may be established and CA/DC may already be configured). 


As to claim 36:
	Xu anticipates the limitations of claim 36, as follows:
36. A base station (BS) for wireless communication, comprising:

a memory (Xu, Fig. 4, element 460); and

one or more processors (Xu, Fig. 4, element 404), coupled to the memory, configured to:
receive, from a user equipment (UE), a first communication including an
indication to configure carrier aggregation or multi-connectivity for a first cell
group and a second cell group(Xu, Fig. 7, step 702 and paragraph [0090] depict/disclose that in a non-limiting example, at step 702, a cellular base station receives from a wireless device (i.e., a UE) assistance information for determining a carrier aggregation or dual connectivity configuration (i.e., first communication), while Xu, FIG. 6B, and paragraph [0085-0086] depict/disclose a proposed protocol stack for a eNB (e.g., eNB 602) serving as a MeNB that includes a master cell group (i.e., a first cell group) and a gNB (e.g., gNB 604) serving as a SgNB that includes a secondary cell group (i.e., a second cell group)); and
transmit, to the UE, a second communication that configures carrier
aggregation or multi-connectivity for the first cell group and the second cell
group based at least in part on at the first communication (Xu, Fig. 7, step 704 and paragraph [0096] depict/disclose that in a non-limiting example, at step 704, a base station transmits carrier aggregation or dual connectivity configuration information (i.e., a second communication) to a UE based at least in part on the assistance information received at step 702 from the UE).



As to claim 37:
	Xu anticipates the limitations of claim 36, and also the limitations of claim 37, as follows:
37. The BS of claim 36, wherein the one or more processors, to receive the first
communication, are configured to: receive the first communication during at least one of: a call setup (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC connection setup procedure (e.g., while transitioning from RRC idle to RRC connected mode, such as, during call setup)), a radio resource control (RRC) resume procedure, or a handover of the UE.


As to claim 38:
	Xu anticipates the limitations of claim 36, and also the limitations of claim 38, as follows:
38. The BS of claim 36, wherein the first communication comprises: a radio resource control (RRC) setup request communication, an RRC resume request communication (Xu, paragraph [0090] discloses that in a non-limiting example, UE provides assistance information to BS during a RRC resume procedure (e.g., while transitioning from RRC inactive to RRC connected mode), a measurement report, a beam switching communication, or a beam failure recovery communication.

As to claim 39:
	Xu anticipates the limitations of claim 36, and also the limitations of claim 39, as follows:
39. The BS of claim 36, wherein the one or more processors, to transmit the second
communication, are configured to: transmit the second communication based at least in part on one or more other parameters associated with at least one of the UE, the first cell group, or the second cell group (Xu, Fig. 7, step 704, and paragraph [0096] depict/disclose that the cellular base station may provide carrier aggregation or dual connectivity configuration information (i.e., a second communication) based at least in part on the assistance information that is received from the UE at step 702).

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0314836 A1 (hereinafter, "Xu") in view of Pub. No. EP 2 945 440 A1 (hereinafter, "Heo").

As to claim 3:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 3. However, Heo, in the same field of endeavor as Xu, discloses the remaining limitation of claim 3, as follows:
3. The method of claim 1, 
wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group comprises: a power headroom report (PHR) (Heo, Fig. 2, step 233 and paragraph [0008] depict/disclose that during uplink transmissions, a UA (i.e., a user device) transmits a power headroom report (PHR) to an access node in order to assist with uplink scheduling for aggregated carriers), a transport latency between the first cell group and the second cell group, an aggregated bandwidth between the first cell group and the second cell group, a frequency band associated with the first cell group, a frequency band associated with the second cell group, an uplink/downlink link imbalance associated with the first cell group, or an uplink/downlink link imbalance associated with the second cell group).
Heo is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of including information about remaining power headroom as disclosed by Heo as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 20:
Xu anticipates the limitations of claim 19, but does not disclose the remaining limitation of claim 20. However, Heo, in the same field of endeavor as Xu, discloses the remaining limitation of claim 20, as follows:

20. The method of claim 19, 
wherein the one or more other parameters comprise at least one of: a power headroom report (PHR) provided by the UE (Heo, Fig. 2, step 233 and paragraph [0008] depict/disclose that during uplink transmissions, a UA (i.e., a user device) transmits a power headroom report (PHR) to an access node in order to assist with uplink scheduling for aggregated carriers), a traffic buffer size associated with the first cell group, a traffic buffer size associated with the second cell group, a sounding reference signal (SRS) signal to interference plus noise ratio (SINR) associated with the UE, inter-site carrier aggregation associated with the first cell group and the second cell group.
Regarding claim 20, the same motivation to combine Heo with Xu utilized in claim 3 is equally applicable in the instant claim.


As to claim 23:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 23. However, Heo, in the same field of endeavor as Xu, discloses the remaining limitation of claim 23, as follows:

23. The UE of claim 21, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group comprises: a power headroom report (PHR) (Heo, Fig. 2, step 233 and paragraph [0008] depict/disclose that during uplink transmissions, a UA (i.e., a user device) transmits a power headroom report (PHR) to an access node in order to assist with uplink scheduling for aggregated carriers)), a transport latency between the first cell group and the second cell group, an aggregated bandwidth between the first cell group and the second cell group, a frequency band associated with the first cell group, a frequency band associated with the second cell group, an uplink/downlink link imbalance associated with the first cell group, or an uplink/downlink link imbalance associated with the second cell group.
Regarding claim 23, the same motivation to combine Heo with Xu utilized in claim 3 is equally applicable in the instant claim.

Claims 4, 8, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0314836 A1 (hereinafter, "Xu") in view of US 11,057,160 B2 (hereinafter, "Lee").

As to claim 4:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 4. However, Lee, in the same field of endeavor as Xu, discloses the remaining limitation of claim 4, as follows:
4. The method of claim 1, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group comprises: a time division duplexing (TDD) band or a frequency division duplexing (FDD) band associated with the first cell group, a TDD band or an FDD band associated with the second cell group, a TDD pattern associated with the first cell group, a TDD pattern associated with the second cell group, a hybrid automatic repeat request (HARQ) feedback mode associated with the first cell group (Lee, Col 13, lines 7-14 disclose that at the MAC layer during carrier aggregation, logical channels, including any MAC control elements, are multiplexed to form one (two in the case of spatial multiplexing) transport block(s) per component carrier with each component carrier having its own hybrid-ARQ (HARQ) entity, while in Dual Connectivity, two MAC entities are configured in the UE: one for the MCG and one for the SCG).  See also, Lee, Fig. 11, step S1107, with Fig. 11 depicting a diagram for transmitting multiplexed HARQ feedbacks in a carrier aggregation system, with step S1107 depicting a UE transmitting a HARQ feedback on a first cell on a PUCCH resource), or a HARQ feedback mode associated with the second cell group.

Lee is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of transmitting multiplexed HARQ feedbacks in a carrier aggregation system as disclosed by Lee as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 



As to claim 8:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 8. However, Lee, in the same field of endeavor as Xu, discloses the remaining limitation of claim 8, as follows:
8. The method of claim 1, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a time division duplexing (TDD) band or a frequency division duplexing (FDD) band associated with the first cell group, a TDD band or an FDD band associated with the second cell group a TDD pattern associated with the first cell group, a TDD pattern associated with the second cell group, a hybrid automatic repeat request (HARQ) feedback mode associated with the first cell group (Lee, Col 13, lines 7-14 disclose that at the MAC layer during carrier aggregation, logical channels, including any MAC control elements, are multiplexed to form one (two in the case of spatial multiplexing) transport block(s) per component carrier with each component carrier having its own hybrid-ARQ (HARQ) entity, while in Dual Connectivity, two MAC entities are configured in the UE: one for the MCG and one for the SCG).  See also, Lee, Fig. 11, step S1107, with Fig. 11 depicting a diagram for transmitting multiplexed HARQ feedbacks in a carrier aggregation system, with step S1107 depicting a UE transmitting a HARQ feedback on a first cell on a PUCCH resource), or a HARQ feedback mode associated with the second cell group.

Regarding claim 8, the same motivation to combine Lee with Xu utilized in claim 4 is equally applicable in the instant claim.



As to claim 24:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 24. However, Lee, in the same field of endeavor as Xu, discloses the remaining limitation of claim 24, as follows:

24. The UE of claim 21, 
	wherein the information to facilitate selection of carrier
aggregation or multi-connectivity for the first cell group and the second cell group
comprises: a time division duplexing (TDD) band or a frequency division duplexing (FDD) band associated with the first cell group, a TDD band or an FDD band associated with the second cell group, a TDD pattern associated with the first cell group,
a TDD pattern associated with the second cell group, a hybrid automatic repeat request (HARQ) feedback mode associated with the first cell group (Lee, Col 13, lines 7-14 disclose that at the MAC layer during carrier aggregation, logical channels, including any MAC control elements, are multiplexed to form one (two in the case of spatial multiplexing) transport block(s) per component carrier with each component carrier having its own hybrid-ARQ (HARQ) entity, while in Dual Connectivity, two MAC entities are configured in the UE: one for the MCG and one for the SCG).  See also, Lee, Fig. 11, step S1107, with Fig. 11 depicting a diagram for transmitting multiplexed HARQ feedbacks in a carrier aggregation system, with step S1107 depicting a UE transmitting a HARQ feedback on a first cell on a PUCCH resource), or a HARQ feedback mode associated with the second cell group.
Regarding claim 24, the same motivation to combine Lee with Xu utilized in claim 4 is equally applicable in the instant claim.


As to claim 28:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 28. However, Lee, in the same field of endeavor as Xu, discloses the remaining limitation of claim 28, as follows:
28. The UE of claim 21, 
	wherein the information to facilitate selection of carrier
aggregation or multi-connectivity for the first cell group and the second cell group is
based at least in part on at least one of: a time division duplexing (TDD) band or a frequency division duplexing (FDD) band associated with the first cell group, a TDD band or an FDD band associated with the second cell group a TDD pattern associated with the first cell group, a TDD pattern associated with the second cell group, a hybrid automatic repeat request (HARQ) feedback mode associated with the first cell group (Lee, Col 13, lines 7-14 disclose that at the MAC layer during carrier aggregation, logical channels, including any MAC control elements, are multiplexed to form one (two in the case of spatial multiplexing) transport block(s) per component carrier with each component carrier having its own hybrid-ARQ (HARQ) entity, while in Dual Connectivity, two MAC entities are configured in the UE: one for the MCG and one for the SCG).  See also, Lee, Fig. 11, step S1107, with Fig. 11 depicting a diagram for transmitting multiplexed HARQ feedbacks in a carrier aggregation system, with step S1107 depicting a UE transmitting a HARQ feedback on a first cell on a PUCCH resource), or a HARQ feedback mode associated with the second cell group.
Regarding claim 28, the same motivation to combine Lee with Xu utilized in claim 4 is equally applicable in the instant claim.


Claims 5, 9, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0314836 A1 (hereinafter, "Xu") in view of Pub. No. US 2020/0045581 A1 (hereinafter, "Dong").


As to claim 5:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 5. However, Dong, in the same field of endeavor as Xu, discloses the remaining limitation of claim 5, as follows:
5. The method of claim 1, 
wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group comprises: a quantity of component carriers (CCs) in the first cell group (Dong, paragraph [0062] discloses that a BS obtains end device capabilities including a number of carrier components supported for each RAT type.  See also, Dong, paragraph [0013] that discloses that the aggregated carrier number (e.g., the number of active component carriers) is typically limited by an end device's capability), a quantity of CCs in the second cell group, an indication of which CCs are in the first cell group, an indication of which CCs are in the second cell group, a medium access control control element (MAC-CE) communication, a channel state information (CSI) report, or one or more signal measurements).
Dong is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of providing the number of carrier components supported for each RAT type as disclosed by Dong as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 




As to claim 9:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 9. However, Dong, in the same field of endeavor as Xu, discloses the remaining limitation of claim 9, as follows:
9. The method of claim 1, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a quantity of component carriers (CCs) in the first cell group (Dong, paragraph [0062] discloses that a BS obtains end device capabilities including a number of carrier components supported for each RAT type.  See also, Dong, paragraph [0013] that discloses that the aggregated carrier number (e.g., the number of active component carriers) is typically limited by an end device's capability), a quantity of CCs in the second cell group, an indication of which CCs are in the first cell group, an indication of which CCs are in the second cell group, or a quality of service (QoS) parameter associated with application traffic).
Regarding claim 9, the same motivation to combine Dong with Xu utilized in claim 5 is equally applicable in the instant claim.
Regarding claim 9, the same motivation to combine Dong with Xu utilized in claim 5 is equally applicable in the instant claim.


As to claim 25:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 25. However, Dong, in the same field of endeavor as Xu, discloses the remaining limitation of claim 25, as follows:
25. The UE of claim 21, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group comprises: a quantity of component carriers (CCs) in the first cell group (Dong, paragraph [0062] discloses that a BS obtains end device capabilities including a number of carrier components supported for each RAT type.  See also, Dong, paragraph [0013] that discloses that the aggregated carrier number (e.g., the number of active component carriers) is typically limited by an end device's capability), a quantity of CCs in the second cell group, an indication of which CCs are in the first cell group, an indication of which CCs are in the second cell group, a medium access control control element (MAC-CE) communication, a channel state information (CSI) report, or one or more signal measurements).
Regarding claim 25, the same motivation to combine Dong with Xu utilized in claim 5 is equally applicable in the instant claim.



As to claim 29:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 29. However, Dong, in the same field of endeavor as Xu, discloses the remaining limitation of claim 29, as follows:
29. The UE of claim 21, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a quantity of component carriers (CCs) in the first cell group (Dong, paragraph [0062] discloses that a BS obtains end device capabilities including a number of carrier components supported for each RAT type.  See also, Dong, paragraph [0013] that discloses that the aggregated carrier number (e.g., the number of active component carriers) is typically limited by an end device's capability), a quantity of CCs in the second cell group, an indication of which CCs are in the first cell group, an indication of which CCs are in the second cell group, or a quality of service (QoS) parameter associated with application traffic).
Regarding claim 29, the same motivation to combine Dong with Xu utilized in claim 5 is equally applicable in the instant claim.


Claims 6, 14, 26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0314836 A1 (hereinafter, "Xu") in view of US 10,321,335 B2 (hereinafter, "Hwang").


As to claim 6:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 6. However, Hwang, in the same field of endeavor as Xu, discloses the remaining limitation of claim 6, as follows:
6. The method of claim 1, 
wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a UE transmit power associated with the UE (Hwang, Col 19, lines 37-39 discloses that in a non-limiting example, a Transmit Power Control value for PUSCH is designated per serving cell, and inherits a corresponding value at the time of switching to dual connectivity), a UE power consumption in carrier aggregation associated with the UE, a UE power consumption in multi-connectivity associated with the UE, a difference in aggregated bandwidth between the first cell group and the second cell group, or a difference in subcarrier spacing between the first cell group and the second cell group).

Hwang is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of providing the UE transmit power as disclosed by Hwang as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 



As to claim 14:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 14. However, Hwang, in the same field of endeavor as Xu, discloses the remaining limitation of claim 14, as follows:
14. The method of claim 1, wherein the second communication configures carrier
aggregation with at least one of: one or more timing advance groups (TA Gs) (Hwang, Col 2, lines 11-13 disclose that the configuration used for the second cell by the carrier aggregation may include a timing criterion, a TA (Timing Advance) command), or one or more physical uplink control channel (PUCCH) groups.
Hwang is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of providing a TA (Timing Advance) as part of the configuration used during carrier aggregation as disclosed by Hwang as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 



As to claim 26:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 26. However, Hwang, in the same field of endeavor as Xu, discloses the remaining limitation of claim 26, as follows:
26. The UE of claim 21, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a UE transmit power associated with the UE (Hwang, Col 19, lines 37-39 discloses that in a non-limiting example, a Transmit Power Control value for PUSCH is designated per serving cell, and inherits a corresponding value at the time of switching to dual connectivity), a UE power consumption in carrier aggregation associated with the UE, a UE power consumption in multi-connectivity associated with the UE, a difference in aggregated bandwidth between the first cell group and the second cell group, or a difference in subcarrier spacing between the first cell group and the second cell group.
Regarding claim 26, the same motivation to combine Hwang with Xu utilized in claim 6 is equally applicable in the instant claim.




As to claim 34:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 34. However, Hwang, in the same field of endeavor as Xu, discloses the remaining limitation of claim 34, as follows:
34. The UE of claim 21, wherein the second communication configures carrier
aggregation with at least one of: one or more timing advance groups (TA Gs) (Hwang, Col 2, lines 11-13 disclose that the configuration used for the second cell by the carrier aggregation may include a timing criterion, a TA (Timing Advance) command), or one or more physical uplink control channel (PUCCH) groups.
Regarding claim 34, the same motivation to combine Hwang with Xu utilized in claim 14 is equally applicable in the instant claim.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0314836 A1 (hereinafter, "Xu") in view of US 10,498,502 B2 (hereinafter, "Mildh").

As to claim 7:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitation of claim 7. However, Mildh, in the same field of endeavor as Xu, discloses the remaining limitation of claim 7, as follows:
7. The method of claim 1, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a frequency band associated with the first cell group (Mildh, Col 8, lines 47-48 disclose that UE capability information may comprise the capability of the UE to support various frequency bands. See also, Mildh, Col 8, lines 23-28 disclose regarding carrier aggregation that a BS is configured with UE information that indicate whether “[t]he SCC may also have an in-band or an out-of-band frequency range, in relation to a frequency range of the PCC,” in other words, the frequency bands supported by the primary or first cell group (and also the secondary or second cell group) is informed by UE to the BS), a frequency band associated with the second cell group, an uplink/downlink link imbalance associated with the first cell group, or an uplink/downlink link imbalance associated with the second cell group).
Mildh is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of providing information about a frequency band associated with a first cell group during carrier aggregation as disclosed by Mildh as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 27:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitation of claim 27. However, Mildh, in the same field of endeavor as Xu, discloses the remaining limitation of claim 27, as follows:
27. The UE of claim 21, 
	wherein the information to facilitate selection of carrier aggregation or multi-connectivity for the first cell group and the second cell group is based at least in part on at least one of: a frequency band associated with the first cell group (Mildh, Col 8, lines 47-48 disclose that UE capability information may comprise the capability of the UE to support various frequency bands. See also, Mildh, Col 8, lines 23-28 disclose regarding carrier aggregation that a BS is configured with UE information that indicate whether “[t]he SCC may also have an in-band or an out-of-band frequency range, in relation to a frequency range of the PCC,” in other words, the frequency bands supported by the primary or first cell group (and also the secondary or second cell group) is informed by UE to the BS), a frequency band associated with the second cell group, an uplink/downlink link imbalance associated with the first cell group, or an uplink/downlink link imbalance associated with the second cell group).
Regarding claim 27, the same motivation to combine Midh with Xu utilized in claim 7 is equally applicable in the instant claim.

Claims 12, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2020/0314836 A1 (hereinafter, "Xu") in view of Pub. No. US 2019/0342890 A1 (hereinafter, "Tong").



As to claim 12:
Xu anticipates the limitations of claim 1, but does not disclose the remaining limitations of claim 12. However, Tong, in the same field of endeavor as Xu, discloses the remaining limitations of claim 12, as follows:
12. The method of claim 1, 

wherein the information to facilitate selection of carrier aggregation or multi-connectivity comprises: information to facilitate switching between carrier aggregation and multi-connectivity for the first cell group and the second cell group (Tong, Fig. 7, step 702, and paragraph [0050] depict/disclose that a UE sends a capability message for different categories of capabilities, which gNB uses to determine which carrier aggregation and dual connectivity combinations are possible)); and 
wherein the second communication configures a switch between carrier
aggregation and multi-connectivity for the first cell group and the second cell group (Tong, Fig. 7, step 702, and paragraph [0070] depict/disclose configuring a transmission to the user equipment device (i.e., the second communication based on at least one of the first group of carrier aggregation combinations, the second group of carrier aggregation combinations, and the third group of dual connectivity carrier aggregation combinations with a supported inference that the instant configuration may cause a switching from a previous configuration of carrier aggregation to dual connectivity or vice versa).
Tong is combinable with Xu because both belong to the same field of endeavor of enhancements for a UE to utilize a plurality of carriers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods of providing assistance information for configuring carrier aggregation or dual connectivity as disclosed by Xu to include the method of providing information different UE capabilities for carrier aggregation or dual connectivity as disclosed by Tong as a part of the assistance information of Xu in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 




As to claim 32:
Xu anticipates the limitations of claim 21, but does not disclose the remaining limitations of claim 32. However, Tong, in the same field of endeavor as Xu, discloses the remaining limitations of claim 32, as follows:
32. The UE of claim 21, 
wherein the information to facilitate selection of carrier aggregation or multi-connectivity comprises: information to facilitate switching between carrier aggregation and multi-connectivity for the first cell group and the second cell group (Tong, Fig. 2, step 210, and paragraph [0050] depict/disclose that a UE sends a capability message for different categories of capabilities, which gNB uses to determine which carrier aggregation and dual connectivity combinations are possible)); and
wherein the second communication configures a switch between carrier
aggregation and multi-connectivity for the first cell group and the second cell group (Tong, Fig. 7, step 702, and paragraph [0070] depict/disclose configuring a transmission to the user equipment device (i.e., the second communication based on at least one of the first group of carrier aggregation combinations, the second group of carrier aggregation combinations, and the third group of dual connectivity carrier aggregation combinations with a supported inference that the instant configuration may cause a switching from a previous configuration of carrier aggregation to dual connectivity or vice versa).
Regarding claim 32, the same motivation to combine Tong with Xu utilized in claim 12 is equally applicable in the instant claim.


As to claim 33:
Xu and Tong disclose the limitations of claim 32. Xu further discloses the remaining limitations of claim 33, as follows:
33. The UE of claim 32, wherein the information to facilitate switching between
carrier aggregation and multi-connectivity for the first cell group and the second cell
group comprises: an indication of a preference for carrier aggregation, or an indication of a preference for multi-connectivity (Xu, paragraph [0091] discloses that in a non-limiting example, the assistance information (e.g., information that is provided at step 702 of Fig. 7 of Xu) includes carrier aggregation or dual connectivity preference information for the wireless device).

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email id is biswajit.ghose1@uspto.gov and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412